The appeal is from a judgment of conviction of murder in the first degree, with. the infliction of the death penalty.
There is no bill of exceptions, and the refusal to defendant of the affirmative charge as to each separate count of the indictment, and to the indictment as a whole, is not here reviewable. There was no error in overruling the demurrer to the indictment. Thomas v. State, 111 Ala. 51, 20 So. 617; Ex parte State (Brooms v. State), 197 Ala. 419, 73 So. 35.
There appears nothing further in the record deserving special comment.
No reversible error appearing, let the judgment stand affirmed.
Affirmed.
All the justices concur, except ANDERSON, C. J., not sitting.